         Case 6:18-cv-00317-ADA-JCM Document 1 Filed 10/23/18 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

CHRISTOPHER V. FLORIDA, SR.,                                    §
                                                                §
          Plaintiff                                             §
                                                                §
vs.                                                             §      Civil Action No. 6:18-cv-00317
                                                                §
NAES CORPORATION a/k/a                                          §
AMERICAN ENERGY SERVICES                                        §
COMPANY,                                                        §
                                                                §
          Defendant.



                                  DEFENDANT’S NOTICE OF REMOVAL


          Under 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant NAES Corporation

(“Defendant”) files this Notice of Removal, giving notice that it is removing this civil action to

the United States District Court for the Western District of Texas, Waco Division, based on

federal question jurisdiction and diversity jurisdiction. In support of this Notice of Removal,

Defendant shows:

                                                          I.
                                                     BACKGROUND

          1.        On September 20, 2018, Plaintiff Christopher Florida (“Plaintiff”) filed this civil

action, Cause No. 18-09-20660-CV, in the 82nd Judicial District Court of Robertson County,

Texas.

          2.        On September 24, 2018, Defendant was served with Plaintiff’s Original Petition.

See Exhibit 1. 1 On October 1, 2018, Plaintiff amended his petition. See Exhibit 2. On October

12, 2018, Defendant filed its Original Answer and Affirmative Defenses. See Exhibit 3. A copy

1
 In accordance with 28 U.S.C. § 1446(a), attached hereto as Exhibits 1-5 are true and correct copies of all process, pleadings, and
orders served upon Defendant in the state court proceeding, as well as a copy of the state court docket sheet.

DEFENDANT’S NOTICE OF REMOVAL – Page 1
       Case 6:18-cv-00317-ADA-JCM Document 1 Filed 10/23/18 Page 2 of 5



of the docket sheet in the state court case is attached hereto. See Exhibit 4. True and correct

copies of the request for process, citation and affidavit of service are attached as Exhibit 5.

Defendant is the only Defendant sued and served with Plaintiff’s Original Petition and Plaintiff’s

First Amended Original Petition. Therefore, all defendants named and served consent to

removal.

       3.      In this lawsuit, Plaintiff brings claims of disability retaliation arising under the

Texas Labor Code and the Americans with Disabilities Act. Plaintiff seeks monetary relief of an

unspecified amount, including economic damages, non-pecuniary damages, punitive damages,

attorneys’ fees, and court costs. See Exhibit 2 ¶¶ 14; 16-17. Plaintiff also seeks injunctive relief.

See Exhibit 2 ¶ 18.

                                         II.
                             JURISDICTIONAL ALLEGATIONS

A.     Federal Question Jurisdiction

       4.      This Court has subject matter jurisdiction in this case based upon federal question

jurisdiction. 28 U.S.C. § 1331. Federal question jurisdiction exists in a civil matter when a cause

of action arises under the laws of the United States. That requirement is met in this case.

       5.      A defendant may remove to federal court any civil action that could have been

brought in federal court. See Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986).

A claim may be brought in federal court—that is, a federal court has original federal question

jurisdiction—if the case “arises under" the laws of the United States. See 28 U.S.C. 1331. When

federal law creates a private right of action and furnishes the substantive rules of decision, the

claim arises under federal law, and district courts have federal question jurisdiction under 28

U.S.C. § 1331. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 378-379 (2012).

       6.      Plaintiff alleges Defendant unlawfully retaliated against him under the ADA.


DEFENDANT’S NOTICE OF REMOVAL – Page 2
       Case 6:18-cv-00317-ADA-JCM Document 1 Filed 10/23/18 Page 3 of 5



Because the ADA is a federal statute that expressly provides for original jurisdiction in federal

court, Plaintiff’s ADA claim irrefutably arises under federal law. See Taylor v. Principal Fin.

Group, 93 F.3d 155, 161 (5th Cir. 1996) (ADA action was removable from state to federal

court). Consequently, this Court has original federal question jurisdiction entitling Defendant to

remove this case to federal court pursuant to 28 U.S.C. § 1331 and 1441.

B.        Diversity Jurisdiction

          7.     This Court has subject matter jurisdiction in this case based upon diversity

jurisdiction. 28 U.S.C. § 1332. Diversity jurisdiction exists in a civil matter when the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and the dispute is between

citizens of different states. Both requirements are met in this case.

     8.          The amount in controversy exceeds $75,000.00, exclusive of interest and costs. A

defendant may show that the amount in controversy exceeds $75,000 by demonstrating that it is

“facially apparent” that Plaintiff's claimed damages are likely greater than $75,000. Here,

Plaintiff seeks monetary relief of an unspecified amount, including economic damages, non-

pecuniary damages, punitive damages, attorneys’ fees, and court costs. See Exhibit 2 ¶¶ 14; 16-

17. These allegations alone demonstrate that Plaintiff’s claimed damages exceed the amount in

controversy requirement. See, e.g., Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir.

1995) (noting that a request for punitive damages in itself may, under certain circumstances

support a finding that it is “facially apparent” the amount in controversy exceeds the threshold

amount); Lewis v. State Farm Lloyds, 205 F.Supp.2d 706, 708 (S.D. Tex. 2002) (“easily” finding

it facially apparent that plaintiff’s claimed damages, which included mental anguish, exemplary

damages, attorneys’ fees, and other statutory and common law damages, were “far in excess” of

$75,000.00).



DEFENDANT’S NOTICE OF REMOVAL – Page 3
           Case 6:18-cv-00317-ADA-JCM Document 1 Filed 10/23/18 Page 4 of 5



         9.          Plaintiff is a citizen of Texas. See Exhibit 2, ¶2. NAES is a Washington

Corporation, with its principle place of business located in Issaquah, Washington, where its

executive, operational, and administrative offices are located. See Exhibit 6, Declaration of

David Miner, ¶ 3; Hertz Corp. v. Friend, 559 U.S. 77, 80-81 (2010). A corporation is a citizen of

both the state where it is incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1). Thus, there is complete diversity of citizenship between Plaintiff and

Defendant.

                                             III.
                                    PROCEDURAL ALLEGATIONS

            7.       The Western District of Texas, Waco Division, is the federal district and division

that embraces the District Court of Robertson County, Texas. See 28 U.S.C. § 124(d)(3).

Defendant files this Notice of Removal within 30 days of having been served with Plaintiff’s

Original Petition. Therefore, removal is timely and proper under 28 U.S.C. §§ 1441(a) and (b)

and 1446.

              8.     Defendant will give prompt written notice of the filing of this Notice of Removal

to all adverse parties and will file a copy of the Notice of Filing Notice of Removal with the

82nd Judicial District Court of Robertson County, Texas. 2

                                                IV.
                                         PRAYER FOR RELIEF

            9.       Defendant NAES Corporation respectfully requests this action be removed from

the District Court of Robertson County, Texas, to the United States District Court for the

Western District of Texas, Waco Division.




2
    See 28 U.S.C. § 1446(d)(3).

DEFENDANT’S NOTICE OF REMOVAL – Page 4
        Case 6:18-cv-00317-ADA-JCM Document 1 Filed 10/23/18 Page 5 of 5



Dated: October 23, 2018                           Respectfully submitted,



                                                  /s/ Darren G. Gibson
                                                  Darren G. Gibson
                                                  Texas State Bar No. 24068846
                                                  dgibson@littler.com
                                                  Andrew R. Gray
                                                  Texas State Bar No. 24106023
                                                  argray@littler.com
                                                  LITTLER MENDELSON, P.C.
                                                  100 Congress Ave.
                                                  Suite 1400
                                                  Austin, TX 78701
                                                  Tel: 512-982-7250

                                                  ATTORNEYS FOR DEFENDANT
                                                  NAES CORPORATION


                                   CERTIFICATE OF SERVICE

        On the 23rd day of October 2018, I electronically submitted the foregoing document with
the Clerk of the Court using the Electronic Case Filing system of the Court. I hereby certify that
I have served all parties of record electronically and via U.S. First Class Mail, as follows:

        Danny C. Wash
        WASH & THOMAS
        Attorneys at Law
        6613 Sanger Ave.
        Waco, Texas 76710


                                             /s/ Darren G. Gibson
                                             Darren G. Gibson
                                             Andrew R. Gray

FIRMWIDE:158728237.1 079429.1053




DEFENDANT’S NOTICE OF REMOVAL – Page 5
